                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     RA-TAH MENIOOH,                                    Case No. 21-cv-02840-SI
                                   9                    Plaintiff,
                                                                                            ORDER (1) GRANTING MOTION TO
                                  10             v.                                         DISMISS FILED BY HON. JOYCE D.
                                                                                            HINRICHS AND HUMBOLDT
                                  11     TWO JINN, INC., et al.,                            COUNTY SUPERIOR COURT AND (2)
                                                                                            DISMISSING REMAINING CLAIMS
                                  12                    Defendants.                         AFTER IFP EVALUAITON
Northern District of California
 United States District Court




                                  13                                                        Re: Dkt. Nos. 7, 8, 2, and 34
                                  14

                                  15          On April 16, 2021, plaintiff filed the complaint in this action alleging various claims for

                                  16   constitutional violations under 42 U.S.C. §§ 1983 and 1985. The complaint names the following

                                  17   defendants: (1) Humboldt County, (2) Humboldt County correctional officers David Mullen, David
                                       Swim, and Lee Myers, (3) Humboldt County Sherriff William Honsal, (4) Two Jinn, Inc. (DBA
                                  18
                                       “Aladdin Bail Bonds,” for purposes of this order “Aladdin”), (5) Presiding Humboldt County
                                  19
                                       Superior Court Judge Joyce Hinrichs, and (6) Humboldt County Superior Court. Dkt. No. 1.
                                  20
                                              On June 1, 2021, defendant Judge Joyce Hinrichs and defendant Humboldt County Superior
                                  21
                                       Court (“Judicial Defendants”) filed a motion to dismiss all claims against them. Dkt. No. 7. Plaintiff
                                  22
                                       did not file an opposition thereto. Pursuant to Local Rule 7-2(b), the Court found the matter should
                                  23
                                       be resolved without a hearing and therefore vacated the July 16, 2021 hearing on the motion. For
                                  24
                                       the reasons articulated below, the Judicial Defendants’ motion is hereby GRANTED WITH
                                  25   PREJUDICE.
                                  26          Further, on April 16, 2021, plaintiff filed an application to proceed in forma pauperis
                                  27   (“IFP”). The application states plaintiff has no assets and very little income. Dkt. No. 2. The Court
                                  28   GRANTS plaintiff’s motion for IFP.
                                   1            However, when an unincarcerated plaintiff proceeds IFP, the Court must dismiss the case

                                   2   upon determining the case is “frivolous or malicious,” “fails to state a claim upon which relief may

                                   3   be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.
                                       § 1915(e)(2)(B). Pro se complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338,
                                   4
                                       342 (9th Cir. 2010). As detailed below, having reviewed the complaint in full under the IFP
                                   5
                                       standard, the Court DISMISSES plaintiff’s other claims against all defendants WITH PREJUDICE.
                                   6

                                   7
                                                                                 BACKGROUND
                                   8
                                       I.       Facts re Allegations Against Judicial Defendants
                                   9
                                                Plaintiff Rah-Tah Meniooh is an African American/Aborigine. Dkt. No. 1 at ¶ 110. Plaintiff
                                  10
                                       alleges the following causes of action against the Judicial Defendants:
                                  11
                                            -   Claim 2: § 1983 – Racial Discrimination in Violation of the Equal Protection Clause of the
                                  12
Northern District of California
 United States District Court




                                                Fourteenth Amendment and 42 U.S.C. § 1981 (Dkt. No. 1 at ¶¶108-119)
                                  13
                                            -   Claim 3: Violation of § 1983 – Deliberate Indifferent Policies, Practices, Customs, Training,
                                  14
                                                and Supervision in violation of the Fourth, Fourteenth, and First Amendments in violation
                                  15
                                                of 42 U.S.C. § 1981 (Dkt. No. 1 at ¶¶ 120-135).
                                  16
                                            -   Claim 4: Violation of §1983 – Right to Procedural Due Process of Law in violation of the
                                  17
                                                Fifth and Fourteenth Amendment: ART. 1 sect 7 (Dkt. No. 1 at ¶¶ 136 – 144).
                                  18
                                            -   Claim 5: § 1985. Conspiracy to interfere with civil rights (Dkt. No. 1 at ¶¶ 145-153)
                                  19
                                            -   Claim 6: Violation of §1983 – Excessive Bail, Cruel and unusual punishment in violation
                                  20
                                                of the Eighth and Fourteenth Amendment: ART 1 sect. 7 (Dkt. No. 1 at ¶¶ 154-161)
                                  21
                                            -   Claim 7: Declaratory Relief1
                                  22
                                       Plaintiff’s allegations against the Judicial Defendants arise from three state court rulings from
                                  23
                                       separate actions, discussed in turn below.
                                  24

                                  25            1
                                                 Specifically, a declaratory judgment finding (1) the defendants’ conduct in applying
                                  26   Vehicle Code section 14601.2 (a misdemeanor offense for driving with a revoked driver’s license
                                       due to a previous DUI violation) violated plaintiff’s Constitutional rights; (2) that defendants acted
                                  27   without jurisdiction; (3) a preliminary and permanent injunction against the Judicial Defendants
                                       from enforcing Vehicle Code section 14601.2 in an arbitrary and discriminatory manner; (4) and
                                  28   monetary damages. Dkt. No. 1 at ¶¶ 162-171.

                                                                                          2
                                   1          A.      Juvenile Dependency Proceedings

                                   2          The complaint generally alleges Judge Hinrichs acted without jurisdiction or probable cause

                                   3   when she allegedly granted Child Welfare Services’ ex parte investigation warrants in August 2017

                                   4   and March 2019 with respect to plaintiff’s children. Dkt. No. 1 at ¶¶ 57-59. Plaintiff alleges his

                                   5   children are not “persons” described by California Welfare and Institutions Code section 300.2.2 Id.

                                   6   at ¶ 49. The March 2019 warrant was allegedly based on false allegations. Id. at ¶ 60. On November

                                   7   9 and December 7, 2020, Judge Hinrichs allegedly “permit[ed an] ex parte attachment, ie, seizure

                                   8   of property (children) without a noticed hearing.” Id.

                                   9

                                  10          B.      Vexatious Litigant Proceedings
                                  11          Plaintiff alleges he was denied access to the courts from 2016-2021 because Judge Hinrichs

                                  12   and the Superior Court denied him access to courts declaring him a vexatious litigant.3 Id. at ¶ 61.
Northern District of California
 United States District Court




                                  13

                                  14          C.      Criminal Proceedings
                                  15          Plaintiff was arrested on March 30, 2015 and later charged with violating California Vehicle

                                  16   Code section 14601.2, subdivision (a) in People v. Meniooh, Superior Court case number

                                  17   CR1502055. Dkt. No. 7-1 (Ex. 1 to Bartleson Decl. ISO Mot. to Dismiss – Register of Actions).

                                  18   The register of actions reflects Judge Hinrichs took no part in the criminal proceeding after January

                                  19   3, 2017. Id. According to the register of actions, various judicial officers issued bench warrants

                                  20   after plaintiff failed to appear in court on at least three occasions. Dkt. No. 7-1 at 9 (Ex. 1 to

                                  21   Bartleson Decl. – Register of Actions)

                                  22          The complaint alleges that in February 2018, plaintiff was found guilty of violating

                                  23   § 14601.2 and sentenced to twenty-three days in jail. Dkt. No. 1 at ¶ 25. The jury found plaintiff

                                  24   guilty on five counts and, because plaintiff did not attend the trial, a bench warrant issued. Dkt. No.

                                  25
                                              2
                                  26            California Welfare & Institutions Code section 300 provides, inter alia, that a child who
                                       suffers physical or emotional harm caused by a parent “is within the jurisdiction of the juvenile court
                                  27   which may adjudge that person to be a dependent child of the court.”
                                              3
                                  28            3 On November 18, 2016, plaintiff was labeled a vexatious litigant in California state court.
                                       See https://www.courts.ca.gov/documents/vexlit.pdf.
                                                                                       3
                                   1   7-1 at 12 (Ex. 1 to Bartleson Decl. – Register of Actions).

                                   2           Plaintiff further alleges that, on an unspecified date, Judge Hinrichs set bail at $25,000 for a

                                   3   prior conviction of violating Section 14601.2 and an additional misdemeanor traffic offense at

                                   4   $10,000 for a total of $35,000. Id. at ¶ 18. Plaintiff posted bail. Id. at ¶¶ 19-20.

                                   5           The register of actions shows four separate bench warrants issued due to plaintiff’s failure

                                   6   to appear in the criminal proceedings, with separate bail amounts: (1) May 21, 2105 with a bail

                                   7   amount of $5,000; (2) June 8, 2016 with a bail amount of $25,000; (3) November 13, 2017 with a

                                   8   bail amount of $15,000; and (4) May 24, 2018 with no bail. Dkt. No. 7-1 at 13 (Ex. 1 to Bartleson

                                   9   Decl. – Register of Actions).

                                  10           In March 2018, Plaintiff alleges that he petitioned the court to remove the arrest warrant, but

                                  11   the court denied the petition. Dkt. No 1 at ¶ 32. Finally, on May 22, 2018, Plaintiff alleges that he

                                  12   appeared in court and was incarcerated. Id. at ¶ 33a. At a hearing on May 25, 2018, the court refused
Northern District of California
 United States District Court




                                  13   Plaintiff’s request for release. Id.

                                  14

                                  15           D.      Prior Litigation
                                  16           Plaintiff has instituted at least four actions, including the instant matter, stemming from his

                                  17   March 30, 2015 arrest. In Meniooh v. State of California, et al (Superior Court case number

                                  18   CV160118), plaintiff challenged, inter alia, judicial officers’ rulings denying plaintiff’s motion to

                                  19   dismiss the charges against him. Dkt. No. 8-1 (Ex. 1 to RJN – Complaint in CV160118). The

                                  20   Superior Court’s demurrer was sustained without leave to amend. Dkt. No. 8-2

                                  21           In Meniooh v. State of California, et al. (Superior Court case number CV160696), plaintiff

                                  22   alleged a variety of errors regarding his arrest, including abuse of discretion by the judicial officers

                                  23   presiding over the action. Dkt. No. 8-3 (Ex. 3 to RJN – Notice of Preemptory Writ in CV160696).

                                  24   Again, the Superior Court’s demurrer was sustained without leave to amend. Dkt. No. 8-4.

                                  25           Finally, in Meniooh v. State of California, et al. (United States District Court, Northern

                                  26   District of California case number C16-00715- CRB), plaintiff attacked the Vehicle Code as vague,

                                  27   overbroad, and oppressive. Dkt. No. 8-5 (Ex. 5 to RJN – Complaint in CV16-715). Plaintiff sought

                                  28   similar relief to that sought in the instant action: declaratory relief finding defendants’ application
                                                                                          4
                                   1   of the Vehicle Code was unconstitutional and an injunction restraining enforcement of the Vehicle

                                   2   Code. Id. Judge Charles Breyer granted a motion to dismiss without leave to amend filed by the

                                   3   Superior Court and various judicial officers. Dkt. No. 8-6.

                                   4          In each prior action, plaintiff named the Superior Court as a defendant but did not name

                                   5   Judge Hinrichs as a defendant until the instant action.

                                   6

                                   7   II.    Facts re County Defendants
                                   8          Plaintiff alleges he served a 23-day sentence in the Humboldt County Correctional Facility

                                   9   (“HCCF”) commencing on May 22, 2018, after a jury found him guilty of violating California

                                  10   Vehicle Code section 14601.2(a)1 (driving on a suspended license). Dkt. No. 1 at ¶¶18, 33a. In

                                  11   connection with incidents that occurred during this sentence, plaintiff has also sued: (1) correctional

                                  12   officers Mullen, Swim, and Myers, (2) Humboldt County, and (3) Humboldt County Sherriff
Northern District of California
 United States District Court




                                  13   William Honsal (collectively, the “County Defendants”).

                                  14          During his incarceration, plaintiff alleges he suffered various constitutional violations,
                                                                                                                           4
                                  15   primarily violations of §1983, including, but not limited to: excessive force           (claim 1), racial

                                  16

                                  17

                                  18
                                  19          4
                                                 Plaintiff alleges one morning he informed correctional officer Mullen, that plaintiff “does
                                  20   not break-fast in the early day…” Dkt. No. 1 at ¶ 39. Defendant Mullen allegedly took plaintiff’s
                                       breakfast and replied “I’m going to eat it.” Id. The conversation escalated and plaintiff ultimately
                                  21   told Officer Mullen to “get the fuck away from me.” Id. In response, plaintiff alleges defendant
                                       Mullen became “upset/mad and … and put plaintiff in a janitor’s closet for more than 45 minutes.”
                                  22   Id. at ¶ 40. Plaintiff asked Officer Mullen to see his supervisor - defendant correctional officer
                                       Swim. Plaintiff alleges he was ultimately “sent to the Box” for “no reason.” Id. at ¶ 41.
                                  23           Plaintiff goes on to allege that later while he was in the Box, plaintiff heard several officers
                                       outside his cell who then used “unreasonabl[e] force by using five ‘officers’ to enter the cell with
                                  24   the wrath of the Crusaders from the Med Evil times.” Id. at ¶ 42. Plaintiff alleges two of the officers
                                       watched, one threated plaintiff with a taser and “the other two ‘Officers’ push[ed] plaintiff against
                                  25   the wall forcefully to handcuff plaintiff.” Id. Plaintiff alleges defendants engaged in “unreasonable
                                       and excessive force by [slamming] plaintiff on the floor and on his chest while handcuffed.” Id. at
                                  26   ¶ 43. He alleges “the ‘officers’ then bent [his] legs back towards his head in a ‘Ho[g] Tie’ position.”
                                       Id. “The ‘officers’ un handcuff[ed] plaintiff, as plaintiff was stripped naked in a forceful manner.”
                                  27   Id. Plaintiff alleges this incident caused an injury to his right knee. Id. Plaintiff alleges he was
                                       “given medical services and requested an emergency MRI, due to the type of injury (to his knee
                                  28   which was being (“Hog Tied”) of a possible tear in his ligament.” Id. at ¶ 45.

                                                                                          5
                                   1   discrimination5 (claim 2), deliberately indifferent policies and practices6 (claim 3, a Monell claim),

                                   2   violation of his right to due process (claim 4), conspiracy to interfere with his civil rights (claim 5),

                                   3   and excessive bail (claim 6).

                                   4

                                   5   III.   Facts re Bail Defendants
                                   6          Finally, plaintiff has also sued Aladdin and its agent Charles Eli Blasigame (collectively, the

                                   7   “Bail Defendants”). The facts regarding the Bail Defendants are difficult to decipher from the

                                   8   complaint. It appears that, at an unspecified date prior to the February 2018 trial in which plaintiff

                                   9   was found guilty of violating vehicle code 14601.2, plaintiff received a bail bond from defendant

                                  10   Aladdin. Because plaintiff failed to attend the February 2018 trial, the complaint alleges defendant

                                  11   Aladdin

                                  12          “stood to lose so much [and] bail bond agents typically have the authority under State
Northern District of California
 United States District Court




                                              of California law to authorize what amounts to the arrest of plaintiff who did not
                                  13          attend trial… [Aladdin,] to avoid forfeiture of the bond/contract … hired a bounty
                                              hunter [defendant Charles Eli Blasigame] to find [plaintiff] for the [court]…
                                  14          [P]laintiff did not show for trial, therefore a bench warrant was issued by the
                                              [court]…. [Defendant Blasigame was] to receives funds from his employer
                                  15          [defendant Aladdin] for the rearrest of plaintiff for the defendant ("courts.").
                                              Defendants [Judge Hinrichs] set bail for $35,000 [incentivizing Defendant
                                  16          Blasigame] to track down plaintiff as a felony which the State law authorizes, not for
                                              a misdemeanor offense. This was the case after plaintiff did not to show for
                                  17

                                  18          5
                                                 Plaintiff alleges he was “forced into racial segregation by defendant ‘officers’ [sic] act of
                                  19   omission.” Dkt. No. 1 at ¶34. He claims he was “forced to sit, read, eat, workout and shower with
                                       other humans that had dark skin.” Id. at ¶35. He alleges the “setting section for ‘Blacks’ is in the
                                  20   back of the dormitory of 555, while the ‘Whites’ sit in the front with no rotation of the groups.” Id.
                                       Plaintiff alleges he tried to give a “pale/tan” friend his milk, but the milk was taken by “an older
                                  21   ‘White’ guy and said you can’t take milk form [sic] the ‘Blacks’ [and correctional officer Mullen]
                                       just look [sic] on and did not show any reaction [sic] this racial slur.” Id. at ¶35a. Plaintiff alleges
                                  22   “[t]he older racist guys subject the younger guys to acts of violence by having them fight other [sic]
                                       another’s whites as a way of discipling [sic].” Id. at ¶36. Plaintiff further claims “the ‘officers’
                                  23   show bias and prejudice toward non ‘White’ intimae [sic] by an act of omission.” Id. Plaintiff
                                       alleges correctional officers Mullens and Swim “do nothing to prevent racial segregation from what
                                  24   plaintiff witnessed and horribly was a victim [sic].” Id. at ¶37.

                                  25
                                              6
                                                 Plaintiff alleges defendant County and Sherriff Honsal failed “to adopt a needed policy for
                                       giving newly admitted inmates, the inmates orientation handbook….” Dkt. No. 1 at ¶ 80. Plaintiff
                                  26   further alleges the County and Sheriff Honsal’s “training program was inadequate to train its
                                       ‘officers’ to carry out their duties.” Id. at ¶ 81. Plaintiff also alleges “[d]efendants [County and
                                  27   Sheriff Honsal] failed [to] adequately supervise its employees.” Id. at ¶ 82. Plaintiff claims “[i]n
                                       this case it was the supervising officer [defendant Swim] and [defendant Myers] who [sic] conduct
                                  28   [sic] was ‘deliberate indifference’ [sic] as to its known or obvious consequences to ‘plaintiff’ and
                                       the racial segregated facility.” Id.
                                                                                           6
                                                defendants quasi-criminal trial due to an absence of Jurisdiction. On March 23,
                                   1            2018 [defendant Blasigame] trespassed [while] looking for plaintiff. [Defendant
                                                Blasigame] and DOE broke residence fence, tased plaintiff four times and assaulted
                                   2            plaintiff before plaintiff fled for his life.
                                   3   Dkt. No. 1 at ¶¶ 26-29 (emphasis added). Based on this March 23, 2018 incident, plaintiff alleges

                                   4   three causes of action against the Bail Defendants:

                                   5        -   Claim 1: violation of § 1983 for excessive force,
                                   6        -   Claim 4: violation of § 1983 for violation of right to due process
                                   7        -   Claim 5: violation of § 1985 for conspiracy to interfere with civil rights
                                   8

                                   9                                           LEGAL STANDARD

                                  10   I.       12(b)(1) – Judicial Defendant’s Motion
                                  11            Fed. R. Civ. P. 12(b)(1) allows a party to challenge a federal court's subject matter

                                  12   jurisdiction. As the party invoking subject matter jurisdiction of the federal court, the plaintiff bears
Northern District of California
 United States District Court




                                  13   the burden of establishing that the court has the requisite subject matter jurisdiction to grant the

                                  14   relief requested. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) . A

                                  15   complaint will be dismissed if, looking at the complaint as a whole, it appears to lack federal

                                  16   jurisdiction either "facially" or "factually." Thornhill Publ'g Co., Inc. v. General Tel. & Elecs.

                                  17   Corp., 594 F.2d 730, 733 (9th Cir. 1979); Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                  18   Cir. 2004) ("A Rule 12(b)(1) jurisdictional attack may be facial or factual.").

                                  19            A challenge to subject matter jurisdiction is a factual attack where the moving party relies

                                  20   on extrinsic evidence and does not assert a lack of subject matter jurisdiction solely based on the

                                  21   pleadings. Safe Air for Everyone, 373 F.3d at 1039 (quoting Morrison v. Amway Corp., 323 F.3d

                                  22   920, 924 n.5 (11th Cir. 2003)). "In resolving a factual attack on subject matter jurisdiction, the

                                  23   district court may review evidence beyond the complaint without converting the motion to dismiss

                                  24   into a motion for summary judgment." Id. (citing Savage v. Glendale Union High Sch., 343 F.3d

                                  25   1036, 1039 n.2 (9th Cir. 2003)). If the moving party converts its motion to dismiss into a factual

                                  26   motion by submitting affidavits, the opposing party must then also present affidavits or other

                                  27   evidence to meet its burden for satisfying subject matter jurisdiction. Id.

                                  28
                                                                                          7
                                   1   II.    12(b)(6) - IFP

                                   2          When an unincarcerated plaintiff proceeds in forma pauperis, the court must dismiss the

                                   3   case upon determining it is frivolous, malicious, fails to state a claim upon which relief may be

                                   4   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

                                   5   § 1915(e). Pro se complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342

                                   6   (9th Cir. 2010).

                                   7

                                   8                                              DISCUSSION

                                   9   I.     Judicial Defendant’s Motion to Dismiss7
                                  10          The Judicial Defendants move to dismiss all claims against them arguing this Court does not

                                  11   have subject matter jurisdiction pursuant to the Eleventh Amendment. 8 The Court agrees.

                                  12          The Eleventh Amendment states “[t]he judicial power of the United States shall not be
Northern District of California
 United States District Court




                                  13   construed to extend to any suit in law or equity, commenced or prosecuted against one of the United

                                  14   States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S. Const.

                                  15   Amend. XI. “The Eleventh Amendment bars suits which seek either damages or injunctive relief

                                  16   against a state, an ‘arm of the state,’ its instrumentalities, or its agencies.” Franceschi v. Schwartz

                                  17   57 F.3d 828, 831 (9th Cir. 1995), citing Durning v. Citibank, N.A. 950 F.2d 1419, 1422-23 (9th Cir.

                                  18   1991). State courts are state entities for the purpose of Eleventh Amendment immunity. Greater

                                  19   Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (1987) (“state case law and

                                  20   constitutional provisions make clear that the Court is a State agency.”). Further, “[t]he Eleventh

                                  21   Amendment bars a suit against state officials when ‘the state is the real, substantial party in

                                  22   interest.’” Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 101 (1984) (internal

                                  23   citations omitted). As such, the Eleventh Amendment precludes a district court from asserting

                                  24   jurisdiction over claims against state officials sued in their official capacities. Leer v. Murphy, 844

                                  25

                                  26
                                              7
                                               Plaintiff did not file an opposition to the Judicial Defendants’ motion to dismiss. See Dkt.
                                       No. 26 (Notice of Non-Opposition).
                                  27          8
                                                On June 1, 2021, the Judicial Defendants filed a Request for Judicial Notice in support of
                                  28   their motion to dismiss. There Court hereby GRANTS Judicial Defendants’ Request for Judicial
                                       Notice. Dkt. No. 8.
                                                                                      8
                                   1   F.2d 628, 632 (9th Cir. 1988).

                                   2          The Court GRANTS the Judicial Defendants’ motion to dismiss all claims against them

                                   3   WITH PREJUDICE.

                                   4
                                       II.    IFP Review
                                   5
                                              A.      Many of Plaintiff’s Claims are Barred by Statutes of Limitations
                                   6
                                                      1.     Claims Against County Defendants
                                   7
                                              Plaintiff served a 23-day sentence in Humboldt County Jail commencing on May 18, 2018
                                   8
                                       —over three years ago. Dkt. No. 1 at ¶¶ 34-48; ¶¶ 79-85. During plaintiff’s 23 days of incarceration,
                                   9
                                       pursuant to California law, the statute of limitations was tolled (suspended). Cal. Code Civ. Proc.,
                                  10
                                       §352.1(a). The statute of limitations for plaintiff’s § 1983 and §1985 claims against the County
                                  11
                                       Defendants, began to run on June 15, 2018—when plaintiff was released from jail.
                                  12
Northern District of California




                                              In actions brought under § 1983 and § 1985, courts apply the forum state’s statute of
 United States District Court




                                  13
                                       limitations for personal injury actions. Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir.
                                  14
                                       2007); see also, Wilson v. Garcia, 471 U.S. 261, 277-78 (1985) (holding 1983 claims are best
                                  15
                                       analogized to personal injury actions); Lukovsky v. City & County of San Francisco, 535 F.3d 1044,
                                  16
                                       1048 (9th Cir. 2008) (California’s statute of limitations for personal injury torts applies to §1983
                                  17
                                       and §1985 claims).
                                  18
                                              In California, the statute for personal injury actions is the two-year period set forth in
                                  19
                                       California Code of Civil Procedure § 335.1. Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir.
                                  20
                                       2004). Accordingly, all of plaintiff’s §§ 1983 and 1985 claims against the County Defendants are
                                  21
                                       subject to a two-year statute of limitations. Plaintiff’s § 1983 claim brought pursuant to Monell
                                  22
                                       (claim 3) is also governed by the two-year statute of limitations. Baker v. California Highway
                                  23
                                       Patrol, 601 F. App’x 556, 557 (9th Cir. 2015) (applying California’s two-year statute of limitations
                                  24
                                       to Monell claim); Daniels v. City & Cty. of San Francisco, No. 17-CV-05914-MEJ, 2018 WL
                                  25
                                       2215740, at *1 (N.D. Cal. May 15, 2018) (same). “Although state law determines the length of the
                                  26
                                       limitations period, federal law determines when a civil rights claims accrues.” Morales v. Los
                                  27
                                       Angeles, 214 F.3d 1151, 1153–54 (9th Cir.2000). Under federal law, a cause of action accrues when
                                  28
                                                                                        9
                                   1   the “plaintiff knows or had reason to know” of the injury underlying the action. Id.

                                   2          Plaintiff did not file his complaint until April 16, 2021, nearly three years after the two-year

                                   3   statute of limitations began to run on May 18, 2018. Because of plaintiff’s failure to timely file his

                                   4   complaint, plaintiff’s section 1983 and 1985 claims against the County defendants—claims 1, 2, 3,

                                   5   5, and 6—are barred by the statute of limitations and therefore DISMISSED WITH PREJUDICE.

                                   6

                                   7                  2.      Claims Against Bail Defendants

                                   8          Plaintiff also alleges three causes of action for violations of §1983 and §1985 against the

                                   9   Bail Defendants all based on the March 23, 2018 incident where Defendant Balisgame allegedly

                                  10   tasered plaintiff and otherwise used excessive force. For the same reasons plaintiff’s claims against

                                  11   the County Defendants are barred by the statute of limitations, so too are his claims against the Bail

                                  12   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          B.      Plaintiff’s Final Claim for Declaratory Relief is Also DISMISSED
                                  15          Plaintiff’s claim for declaratory relief argues Vehicle Code § 14601.2 is vague and “meets

                                  16   neither of the two due-process essentials.” Dkt. No. 1 at ¶163. In Meniooh v. State of California et

                                  17   al, case no. 16cv715, Judge Breyer addressed this argument and dismissed plaintiff’s 2016 action.

                                  18   See Meniooh v. State of California, et al. (Case number C16-00715- CRB) (Plaintiff’s complaint

                                  19   attacking the Vehicle Code as vague, overbroad, and oppressive was dismissed on a motion to

                                  20   dismiss without leave to amend). See Dkt. No. 8-6 (Judge Breyer’s Order Granting Mot. To

                                  21   Dismiss).

                                  22          Accordingly, plaintiff’s 7th claim for declaratory relief is frivolous, unsupported by the

                                  23   complaint, and is barred by res judicata, having been previously dismissed by the District Court.

                                  24   Plaintiff’s 7th claim is therefore DISMISSED WITH PREJUDICE.

                                  25

                                  26
                                  27

                                  28
                                                                                        10
                                   1                                          CONCLUSION9

                                   2          The Judicial Defendants’ motion to dismiss is GRANTED WITH PREJUDICE.

                                   3          Further, after reviewing the complaint as required in connection with plaintiff’s in forma

                                   4   pauperis application, the Court:

                                   5      (1) DISMISSES claims 1-6 WITH PREJUDICE as to all defendants as they are barred by statues

                                   6          of limitations and

                                   7      (2) DISMISSES plaintiff’s 7th claim WITH PREJUDICE as barred by res judicata and for failure

                                   8          to state a claim.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 15, 2021

                                  12                                                 ______________________________________
Northern District of California
 United States District Court




                                                                                     SUSAN ILLSTON
                                  13                                                 United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              9
                                  28             The County Defendants have a pending motion for to dismiss which is rendered MOOT
                                       by this order. See Dkt. No. 34.
                                                                                    11
